362 S.W.3d 491 (2012)
STATE of Missouri, Respondent,
v.
Robert T. CHILDS, Appellant.
No. ED 96488.
Missouri Court of Appeals, Eastern District, Division One.
March 20, 2012.
Gwenda Renee' Robinson, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Richard A. Starnes, Jefferson City, MO, for respondent.
Before: CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

Order
PER CURIAM.
Robert Childs appeals from a sentence and judgment of tampering in the first degree, asserting that the trial court erred in denying his request to strike one juror for cause, and in sentencing him as a prior and persistent offender. An extended opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this order.
The judgment of the trial court is affirmed. Mo. R.Crim. P. 30.25(b) (2011).